In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rubenfeld, J.), entered February 5,1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner’s contention that he was denied due process because he did not receive timely notice of the respondents’ decision to revoke his parole and of the Hearing Officer’s report and recommendation is without merit (see, People ex rel. Knowles v Smith, 54 NY2d 259).
Also without merit is the petitioner’s contention that the respondents failed to comply with due process and statutory dictates in that the Hearing Officer did not prepare and sign the written statement recommending the revocation of parole (see, Executive Law § 259-i [3] [f] [xi]; 9 NYCRR 8005.20 [d]). The record establishes that the Hearing Officer did prepare the written statement and that, as a matter of convenience, that statement was signed by another Hearing Officer at her request and on her behalf. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.